Citation Nr: 9907336	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment for the expenses of 
unauthorized medical treatment incurred in June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973 and from November 1990 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1993 determination by the Department of Veterans 
Affairs (VA) Medical Center in St. Louis, Missouri, which 
denied a claim of entitlement to reimbursement or payment for 
the expenses of unauthorized medical treatment incurred in 
June 1993 at St. Mary's Health Center, Jefferson City, 
Missiouri.

In a remand issued in June 1997, the RO was directed to 
clarify the status of a claim of entitlement to service 
connection for a cardiovascular disorder as secondary to a 
service-connected back disability.  Although that claim had 
been denied in a February 1996 rating decision, the claims 
file reflected that the correspondence directed to the 
veteran might not have been clear.  By a July 1997 letter, 
the RO notified the veteran that a February 1996 letter and 
copy of rating decision were official notice of denial of the 
claim for service connection for a heart disorder claimed as 
secondary to a service-connected back disability, and 
informed the veteran that he had not submitted a notice of 
disagreement with that decision.  The veteran was offered the 
opportunity to make any further statement or provide 
additional information as to that appeal.  The veteran has 
not responded.  It has been more than one year since the 
veteran received the clarifying notification.  No 
disagreement has been expressed.  Therefore, the issue of 
entitlement to service connection for a cardiovascular 
disorder is not before the Board on appeal.  The Board may 
proceed with adjudication of the claim of entitlement to 
payment or reimbursement of unauthorized medical expenses.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his care should be considered 
authorized because the VA physician told him to go to the 
nearest hospital rather than attempt to travel the 62 miles 
to the VA hospital with chest pain.  The veteran contends 
that the chest pain problem for which he received private 
treatment in June 1993 was an emergency, and that the VA 
facility was too far away to timely treat the claimed 
emergency.  Thus, it is contended that payment or 
reimbursement by VA of the expenses of that treatment is 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to reimbursement 
or payment for the expenses of unauthorized medical treatment 
incurred in June 1993.  


FINDINGS OF FACT

1.  Although the veteran is in receipt of an award of total 
disability evaluation based on unemployability due to 
service-connected disability (TDIU), effective in October 
1991, the veteran was approved for and was in pursuit of a 
course of vocational rehabilitation following award of TDIU.  

2.  The veteran's service-connected disability was not 
permanent at the time the treatment at issue was rendered.

3.  Unauthorized medical treatment obtained in June 1993 was 
for a cardiovascular disorder, for which service connection 
is not in effect.  

4.  The veteran has established service connection for a back 
disability, acute lumbosacral strain and herniated disc.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized medical services furnished to the 
veteran in June 1993 have not been met.  38 U.S.C.A. §§ 1703, 
1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses are provided by statute, at 
38 U.S.C.A. § 1728 (West 1998).  Therefore, with a claim for 
reimbursement, as in the instant case, there must be evidence 
that services were (1) rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, (2) for service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, and 
(3) must be rendered under circumstances where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994).  The veteran was notified of 
these criteria by the VA Medical Center, in its July 1993 
denial letter and in the October 1993 statement of the case 
(SOC).  The Board notes that relevant regulations were 
renumbered in 1996.  For example, the regulations set forth 
in SOC, i.e., 17.50b, 17.50c, and 17.80, are now numbered as 
sections 17.52, 17.53, and 17.120, respectively.  No 
substantive changes were made in the regulations at the time 
of the renumbering in 1996.  Accordingly, the Board concludes 
that issuance of a new statement of the case to reflect the 
renumbering is not warranted.  For purposes of convenience in 
reference, the regulations will be referenced in this 
decision under the current numbers.

In this case, all of the criteria stated above are not met.  
The veteran has established service connection for a back 
disability, acute lumbosacral strain and herniated disc.  The 
disability is evaluated as 60 percent disabling, effective in 
June 1991.  The veteran has also been granted a total 
disability evaluation based on unemployability, effective in 
October 1991.  However, the veteran's back disability and 
unemployability were not determined to be permanent at the 
time the unauthorized expenses were incurred in June 1993.  

The Board notes in particular that the report of VA 
examination conducted in January 1993 discloses that the 
veteran had been approved for vocational rehabilitation and 
was pursuing his approved program when he experienced further 
back problems in September 1992.  The Board notes that the 
veteran's participation in vocational rehabilitation 
establishes that the veteran's total unemployability 
evaluation was not permanent, as the regulations governing 
approval of vocational rehabilitation benefits preclude 
approval of those benefits where the veteran's service-
connected disability permanently precludes employment.  See 
38 C.F.R. § 21.35.  The January 1993 VA examination report 
further reflects that the veteran was undergoing conservative 
therapy for his service-connected back disability and was 
scheduled for further examination.  The compensation and 
pension award records in the claims file reflect that there 
was no change in the veteran's awards status until after the 
veteran underwent the emergency hospitalization for non-
service-connected cardiovascular disorders that resulted in 
the unauthorized medical expenses at issue in this appeal.  

Where a veteran does not meet the criteria in 38 U.S.C.A. 
§ 1728 which requires that care be rendered for "disability 
of a veteran who has a total disability permanent in nature 
from a service-connected disability," the veteran may 
establish entitlement to payment or reimbursement if 
unauthorized care was rendered for a service-connected 
disability.  In this case, the veteran, as noted above, has 
established service connection for one disability, a low back 
disability.  The evidence establishes that the care rendered 
in June 1993 was for a cardiovascular disability.  Service 
connection has not been established for any cardiovascular 
disability.  Thus, the veteran does not meet the criteria for 
payment of unauthorized medical expenses as established in 
38 U.S.C.A. § 1728, and the claim cannot be granted under 
this provision.

The veteran also apparently contends that the VA physician's 
instruction to stop at the nearest hospital rather than 
traveling 62 miles to the VA hospital should be considered 
prior authorization of the private emergency care he 
received.  Section 1703 permits the Secretary to contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 
17.54.  However, VA's authority to enter into such contracts 
is limited.  Contracts are authorized only on behalf of the 
categories of veteran specified by statute.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52.  Contracts may authorize payment 
to non-VA facilities in Alaska or Puerto Rico, for care of 
women veterans, and for care of a veteran of the Mexican 
border period or World War I, among others.  38 C.F.R. § 
17.52(b)(2)(iii), (b)(4)-(b)(6). 

The Board has also considered whether the advice of the 
physician that the veteran should go to the local hospital 
rather than travel the 62 miles to the VA Medical Center 
constituted actual authorization for the expenses incurred in 
June 1993.  The Board notes that the Court has specifically 
stated that the advice of a doctor to go to a non-VA hospital 
is not the specific type of authorization contemplated in the 
regulation.  Malone v. Gober, 10 Vet. App 539, 544 (1997).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran met the criteria for 
payment or reimbursement of unauthorized medical expenses, or 
that medical expenses incurred were, in fact authorized.  The 
APPEAL must be denied.  


ORDER

Entitlement to reimbursement or payment for the expenses of 
unauthorized medical treatment incurred in June 1993 is 
denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


